     Case 0:19-cv-60871-WPD Document 3 Entered on FLSD Docket 04/03/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


                        Carolyn Dykes                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.                                                     19-cv-60871-DIMITROULEAS/SNOW

                 Valentine & Kebartis, LLC                            )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Valentine & Kebartis, LLC
                                           15 Union Street
                                           Lawrence, MA 01840




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Veronica Robinson
                                           Law Offices of E.F. Robinson, P.A.
                                           7101 W. Commercial Blvd, Suite 4A
                                           Fort Lauderdale, FL 33319



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




             Apr 3, 2019                                                                             s/ Bonnie Bernard
Date:
